PER CURIAM.
The tenant, in his answer, claimed that he never hired from the .alleged landlord, but did hire from the domestic cor*1056poration of Silberburg & Saul, and that the. said corporation wás indebted to him in a sum set forth in his answer for services. There' was evidence on behalf of the landlord that he had notified the tenant that he was the lessee of the whole premises, and asked him for rent, which the tenant said he would give him in a very few days. This attornment and promise to pay the rent established the relation of landlord and tenant.
The tenant excepted to the sustaining of an objection to the following question:
“Q. In the presence oí whom did—any conversation that you may have had with accredited representatives of Silberburg & Saul—did Mr. Friedland the present landlord, come to you and question you relative to a bill?”
This question was objected to as incompetent, irrelevant, and leading, and was sustained, the court stating:
“You can ask the question in proper form. I will admit the question put In proper form.”
But defendant’s counsel asked, no further questions. The question excluded was manifestly incompetent and leading.
There being evidence sufficient to justify a finding that the relation of landlord and tenant existed, the judgment and order should be affirmed, with costs.